DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 was filed after the mailing date of the Notice of Allowance on 01/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The IDS, presented on 03/18/2021, does not affect the previous allowability of the claims.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or reasonably suggest, an α-ray measuring device comprising a cathode film provided inside the box-shaped chamber and a plurality of cathode wires electrically connected to the cathode film and having a diameter of 30 µm or less.
Regarding claims 2-20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors. 
The closest art of record teaches the following;
With regards to claim 1, Jeavons discloses an apparatus and method for quantitative autoradiography analysis involving beta-ray radiation, comprising:
a box-shaped chamber (Fig. 1) having a gas inlet 6 and a gas outlet 7; 
a perforated cathode 15 and non-perforated cathode 16 provided inside the box-shaped chamber;
a anode wire 17, arranged in parallel to the perforated and non-perforated cathode film with a distance and also in parallel to each other with a distance. 
With regards to claim 1, Walenta (US 4,264,816) discloses an ionization chamber (Fig. 1-2) that is utilized to detect alpha particles (col. 4; lines 23-25), comprising:
a box-shaped chamber 10 having a gas inlet 18 and a gas outlet 20; 
cathode field wires 32 provided inside the box-shaped chamber 10;
a plurality of anode wires 28, arranged in parallel to the cathode field wires with a distance and also in parallel to each other with a distance (col. 5; lines 25-31; “Extending between plies of the frame 22 are a number of anode detection field wires 30 which are spaced apart and extend parallel to each other, each of the anode field wires 30 being arranged to extend parallel to and spaced apart from cathode field wires 32 so that a gap of about 0.05 inch (1.27 mm.) exists between adjacent anode and cathode field wires.”) and electrically connected to each other (The anode and cathode wires are electrically connected by a aluminized-carbonized mylar foil 26.), and having a diameter of 30 µm or less (col. 5; lines 31-33; “The anode wires 30 are preferably gold-plated tungsten with a diameter of about 7 microns,…”) ;
and
a plurality of cathode wires 32, arranged in parallel to the anode wires with a distance and also in parallel to each other with distance (See the rejection above concerning the anode wires. See also claim 8).
Walenta (US 4,264,816) teaches that the cathode wires have a diameter of about 100 microns (col. 5; lines 33-35) and further teaches of a thin (10 micron) aluminized-carbonized mylar foil 16 on top of the chamber frame 12 and electrically connected to cathode wires 32. The reference does not disclose a cathode film provided inside the box-shaped chamber and a plurality of cathode wires electrically connected to the cathode film and having a diameter of 30 µm or less.
Zhou et al. (US 9,217,793) discloses apparatus and method for detecting radiation of interest (Abstract). The reference teaches that during a radiation event, a neutron interacts with a conversion layer and a charged alpha particle is released through a fill gas that ionizes to electrons and ions, resulting in an electrical signal (col. 10; lines 29-49). Further, the reference teaches of a cathode 106 that is within a gas chamber 102 and may be part of the housing 103 (col. 5; lines 32-37). The reference does not disclose a plurality of cathode wires electrically connected to the cathode film and having a diameter of 30 µm or less.
Clark et al. (US 2005/0194541) discloses an ionizing radiation detector which includes a chamber within a housing (Abstract). The reference teaches of an electrode array which includes cathodes and anodes where the number of cathodes differs from the number of anodes by one (Abstract). Further, the reference teaches that in conventional systems, the cathode can typically be either a thin conductive mylar window [0016]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884